PER CURIAM.
Alphonse Nabozny appeals an order denying his motion for post conviction relief pursuant to Criminal Procedure Rule No. 1, F.S.A. ch. 924 Appendix. The State has filed a motion to quash this appeal on the ground that the petitioner is no longer in custody of the Division of Corrections, which appears to be true. The motion therefore is well founded. The relief contemplated by Criminal Procedure Rule No. 1 applies only to prisoners “in custody” under sentence of a court established by the laws of Florida. See Frappied v. State, Fla.App., 163 So.2d 502 (2nd Dist.).
Motion to quash granted.
SMITH, C. J„ and SHANNON and WHITE, JJ., concur.